EXHIBIT SUN HEALTHCARE GROUP, INC. DEFERRED COMPENSATION PLAN - PLAN DOCUMENT - SECTION 1 INTRODUCTION 1.1 Adoption of Plan and Purpose This Plan is an unfunded, nonqualified deferred compensation plan.With the consent of the Employer (as defined in subsection 2.16) the plan may be adopted by executing the Adoption Agreement (as defined in subsection 2.3) in the form attached hereto.The Plan contains certain variable features which the Employer has specified in the Adoption Agreement.Only those variable features specified by the Employer in the Adoption Agreement will be applicable to the Employer. The purpose of the Plan is to provide certain supplemental benefits under the Plan to a select group of management or highly compensated Employees of the Employer (in accordance with Sections 201, 301 and 401 of ERISA), Members of the Board(s) of the Employer, or Other Service Providers to the Employer (as defined below), and to allow such Employees, Board Members or Other Service Providers the opportunity to defer a portion of their salaries, bonuses and other compensation, subject to the terms of the Plan.Participants (and their Beneficiaries) shall have only those rights to payments as set forth in the Plan and shall be considered general, unsecured creditors of the Employer with respect to any such rights.The Plan is designed to comply with the American Jobs Creation Act of 2004 (the “Jobs Act”) and Code Section 409A.It is intended that the Plan be interpreted according to a good faith interpretation of the Jobs Act and Code Section 409A, and consistent with published IRS guidance, including proposed and final IRS regulations under Code Section 409A. Treatment of amounts in the Plan under any transition rules provided under all IRS and other guidance in connection with the Jobs Act or Code Section 409A shall be expressly authorized hereunder in accordance with procedures developed by the Administrator.In the event of any inconsistency between the terms of the Plan and the Jobs Act or Code Section 409A (and regulations thereunder), the terms of the Jobs Act and Code Section 409A (and the regulations thereunder) shall control.The Plan is intended to constitute an account balance plan (as defined in Treasury Regulation Section 1.409A-1(c)). By becoming a Participant and making deferrals under this Plan, each Participant agrees to be bound by the provisions of the Plan and the determinations of the Employer and the Administrator hereunder. 1.2 Adoption of the Plan The Employer may adopt the Plan by completing and signing the Adoption Agreement in the form attached hereto. 1.3 Plan Year The Plan is administered on the basis of a Plan Year, as defined in subsection 1.4 Plan Administration The plan shall be administered by a plan administrator (the “Administra­tor,” as that term is defined in Section 3(16)(A) of ERISA) designated by the Employer in the Adoption Agreement.The Administrator has full discretionary authority to construe and interpret the 1 provisions of the Plan and make factual deter­minations thereunder, including the power to determine the rights or eligibility of em­ployees or participants and any other persons, and the amounts of their benefits under the plan, and to remedy ambiguities, inconsistencies or omissions, and such determina­tions shall be binding on all parties.The Administrator from time to time may adopt such rules and regulations as may be necessary or desirable for the proper and efficient administration of the Plan and as are consistent with the terms of the Plan.The admin­istrator may delegate all or any part of its powers, rights, and duties under the Plan to such person or persons as it may deem advisable, and may engage agents to provide cer­tain administrative services with respect to the Plan.Any notice or document relating to the Plan which is to be filed with the Administrator may be delivered, or mailed by registered or certified mail, postage pre-paid, to the Administrator, or to any designated representative of the Administrator, in care of the Employer, at its principal office. SECTION 2 DEFINITIONS 2.1 Account “Account” means all notional accounts and subaccounts maintained for a Participant in order to reflect his interest under the Plan, as described in Section 6. 2.2 Administrator “Administrator” means the individual or individuals (if any) delegated authority by the Employer to administer the Plan, as defined in subsection 1.4. 2.3 Adoption Agreement “Adoption Agreement” shall mean the form executed by the Employer and attached hereto, which Agreement shall constitute a part of the Plan. 2.4 Beneficiary “Beneficiary” means the person or persons to whom a deceased Participant’s benefits are payable under subsection 9.5. 2.5 Board “Board” means the Board of Directors of the Employer (if applicable), as from time to time constituted. 2.6 Board Member “Board
